— In a proceeding pursuant to the Surrogate’s Court Act to vacate the decree admitting to probate the last will and testament of the decedent, James E. Boyle, on the ground that the waiver of citation had been signed by mistake, petitioner James P. Boyle appeals from an order of the Surrogate’s Court, Dutchess County (Benson, S.), dated April 27, 1984, which, after a hearing, dismissed the proceeding.
Order affirmed, with costs payable personally by the appellant.
*808The evidence at the hearing established that petitioner read the waiver of citation on probate before signing it, and therefore is chargeable with knowledge of its contents and effect. Since neither mistake nor fraud was established, the Surrogate did not err in refusing to vacate the probate decree. Thompson, J. P., Bracken, Brown and Rubin, JJ., concur.